Citation Nr: 1001016	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee recurrent lateral instability, under 
Diagnostic Code 5257, from December 12, 2006 until September 
19, 2008, and from November 1, 2008 to the present.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis, under Diagnostic Codes 
5003, 5260, from December 12, 2006 until September 19, 2008, 
and from November 1, 2008 to the present.

3.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability, currently rated as 
removal of symptomatic, semilunar, dislocated cartilage, 
under Diagnostic Code 5259, for degenerative joint disease of 
the left knee, status post left lateral meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 until 
November 1973 and March 1974 until December 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO via videoconference in October 2009.

The Board notes that the January 2007 rating decision also 
included a denial of service connection for a lumbar spine 
disorder.  No Notice of Disagreement was filed in regards to 
that claim and it is thus not before the Board.

Additionally, the Board notes that the RO granted a temporary 
evaluation of 100 percent for the right knee, from September 
19, 2008 until November 1, 2008.  


FINDINGS OF FACT

1.  The Veteran's right knee recurrent lateral instability, 
currently rated under Diagnostic Code 5257, is not manifested 
by moderate instability.

2.  The Veteran's right knee arthritis, currently rated under 
Diagnostic Code 5010, is not manifested by flexion limited to 
45 degrees or less or extension limited by 10 degrees or 
more, but is manifested by pain and some loss of motion.  

3.  The Veteran's left knee status post left lateral 
meniscectomy, rated under removal of symptomatic, semilunar, 
dislocated cartilage, under Diagnostic Code 5259, is the 
maximum possible under that code section.

4.  The Veteran's left knee disability includes arthritis and 
is manifested by pain and loss of motion, but with over 70 
degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee recurrent lateral instability, under 
Diagnostic Code 5257, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a separate evaluation in excess of 10 
percent for right knee arthritis, under Diagnostic Codes 
5003, 5260 have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability characterized by removal of 
symptomatic, semilunar, dislocated cartilage, under 
Diagnostic Code 5259, status post left lateral meniscectomy 
right knee recurrent lateral instability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5259 (2009).

4.  The criteria for a separate evaluation of 10 percent, and 
no higher, for left knee arthritis, manifested by a 
noncompensable limited range of motion, under Diagnostic Code 
5003, 5260, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5003, 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disabilities to 
substantiate the claims.  The letter also informed him of 
VA's duty for obtaining pertinent evidence under federal 
control and that it would aid him in obtaining pertinent 
evidence not under federal control, but that it was his 
responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in the December 
2006 notice letter.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted statements and additional medical records.  He was 
also was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
In addition, he was afforded VA medical examinations, most 
recently in February 2009, which provided specific medical 
opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



[Continued on the next page]  
Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 or 5259 and 5003 where there is x-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
and VAOPGCREC 9-98.

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees. See 38 C.F.R. § 4.71, Plate II. 

Merits of the Claims

The Veteran contends that his bilateral knee disabilities are 
more severe than indicated by the two separate 10 percent 
disability ratings previously granted for his right knee, 
under Diagnostic Codes 5257, 5003 and 5260 and the one 10 
percent disability rating previously granted his left knee, 
under Diagnostic Code 5259.

The Veteran was provided a VA examination in March 2006.  The 
Veteran denied deformity, giving way, instability, stiffness, 
episodes of dislocation or subluxation, locking and effusion.  
He reported pain and weakness.  

The March 2006 VA examiner found evidence of abnormal weight 
bearing.  Right and left knee ranges of motion were from 0 to 
140 degrees, with no additional loss of motion on repetitive 
use, bilaterally.  The examiner also found no loss of bone or 
joint ankylosis.  The examiner did find the Veteran to have 
mild medial/lateral instability of the right knee.  The 
examiner also found the left knee to have tenderness and 
crepitation, but no instability.  

The March 2006 VA examiner diagnosed the Veteran with left 
knee ACL sprain, marked abnormality in the appearance of the 
lateral meniscus, suggesting meniscectomy, possible small 
focal tibial articular surface tear of the posterior horn of 
the medical meniscus, and tripcompartment degenerative 
osteoarthrosis with denudation of the hyaline articular 
cartilage, especially on the lateral femorotibial 
compartment.   

The March 2006 VA examiner also diagnosed the Veteran with a 
right knee anterior cruciate ligament (ACL) sprain, no 
evidence of meniscal tear, and mild tricompartment 
degenerative osteoarthrosis and chondromalacia patella.  

The Veteran was provided a VA orthopedic surgical consult in 
July 2006.  The Veteran reported bilateral knee pain 
secondary to osteoarthritis.  The examiner found the Veteran 
able to walk without any cane or assistance, but wearing a 
large left knee brace and a smaller right knee brace.  The 
examiner reported somewhat limited range of motion in flexion 
to about 110 degrees and good extension to 0 degrees for the 
knees.  The examiner further noted particular right knee pain 
with palpation of the medial aspect of the knee and 
noticeable crepitace upon movement against resistance.  

The July 2006 VA examiner reported that the March 2006 x-rays 
showed no right knee degenerative studies, though there may 
be some narrowing of the right medial joint space.  The 
examiner also found left knee x-rays to show mild 
degenerative changes and a MRI to show ACL sprain, small 
focal tibial articular surface tear of the medial meniscus 
and tricompartmental degenerative osteoarthritis.  The 
examiner diagnosed him with bilateral osteoarthritis of the 
knees, with his left knee worse than his right.  

The Veteran received another VA examination in January 2007.  
The examiner reported that the Veteran had not had any 
surgery since his last VA examination.  The Veteran reported 
intermittent use of a knee brace for walking.  The Veteran 
denied deformity, giving way, instability, stiffness, 
episodes of dislocation, subluxation and locking, and 
effusion.  He reported bilateral knee pain and weakness, with 
flareups of joint disease affecting motion weekly.

The January 2007 VA examiner found the Veteran to have an 
antalgic gait, with abnormal weight bearing.  Right knee 
flexion was from 0 to 140 degrees, with pain beginning at 140 
degrees.  Left knee flexion was from 0 to 140 degrees, with 
pain beginning at 135 degrees and ending at 140 degrees.  The 
examiner found no additional loss of motion with repetitive 
use bilaterally, as well as no loss of a bone or part of a 
bone and no ankylosis.  The January 2007 VA examiner found 
the Veteran to have bilateral painful movement, with knee 
crepitation and clicks or snaps.

The January 2007 VA examiner noted that right knee x-rays 
noted a small effusion in the suprapatellar pouch, with no 
medial gastrocnemius-semimembranosus bursal cyst or masses.  
The examiner diagnosed him with a right knee ACL strain, with 
no evident meniscal tears, and mild tricompartment 
degenerative osteoarthritis and chondromalacia patella.  The 
examiner also found the Veteran's left knee to have a small 
knee effusion and diagnosed him with an ACL strain, marked 
abnormality in the appearance of the lateral meniscus, 
suggesting a prior meniscectomy, a possible small focal 
tibial articular surface tear of the posterior horn of the 
medial meniscus, and tricompartment degenerative 
osteoarthrosis with denudation of the hyaline articular 
cartilage, especially on the lateral femorotibial 
compartment.  

The January 2007 VA examiner diagnosed the Veteran with 
bilateral degenerative joint disease of the knees and 
bilateral ACL sprain.  The examiner reported no significant 
effects on occupational activities, but that there would be 
moderate effects on chores and recreation and that it would 
prevent exercise. 

The Veteran's private medical records also indicated 
treatment for his knees.  The Veteran received MRIs in 
November 2007, from Dr. P.D.  The right knee MRI found a 
posterior medial meniscus tear exiting inferiorly and 
tendinopathy in the ACL.  The left knee MRI found severe 
degenerative changes with loss of cartilage in the lateral 
side of the femur with maceration of the lateral meniscus.  
Dr. P.D. reported that the Veteran had had removal of the 
lateral meniscus by clinical history and with it not showing.  

A December 2007 private medical record, from Tennessee 
Orthopedics, reported MRI results to show right knee medial 
meniscal tear and left knee osteoarthritis.  

A January 2008 private medical record, from Dr. J.A.T., 
reported right knee medial and lateral joint line tenderness, 
with crepitus.  The examiner found the Veteran to have pain 
with forced flexion and rotation to his knee, but full 
extension and flexion to about 140 degrees.  The examiner 
found the left knee to appear slightly swollen in comparison 
to the right knee.  The examiner also reported medial and 
lateral joint line tenderness, more so on the lateral aspect 
and significant crepitus and pain with forced flexion.  The 
examiner found him to have bilateral knee pain, with right 
side degenerative changes to the meniscus and left side 
severe lateral compartment osteoarthritis.  

The record further indicates that the Veteran received 
surgery to the right knee on September 19, 2008, for an 
arthroscopy.  As previously stated, the Veteran was granted a 
temporary evaluation of 100 percent for the right knee, from 
September 19, 2008, until November 1, 2008 due to this 
surgery.

The Veteran received another VA examination in February 2009.  
The Veteran denied deformity, instability, stiffness, 
weakness, incoordination, decreased speed of joint motion, 
episodes of dislocation, subluxation or locking, effusion, 
and inflammation.  He reported that his knees gave way, had 
pain, and popped.  He denied that the conditions affected 
joint motion and flare-ups of joint disease.  The examiner 
reported no assistive devices.  

The February 2009 VA examiner noted that the Veteran's gait 
was normal, with no evidence of abnormal weight bearing or 
loss of a bone or part of a bone.  The VA examiner found 
bilateral knee tenderness, but no crepitation, clicks or 
snaps, grinding, or instability. 

The February 2009 VA examiner reported left side flexion from 
0 to 125 degrees and normal extension to 0, with objective 
evidence of pain with active motion.  The examiner also found 
right knee flexion from 0 to 115 degrees, with normal 
extension to 0 degrees and objective evidence of pain with 
active motion.  The examiner found no objective evidence of 
pain with repetitive motion or additional limitations after 
repetitions of range of motion.  The examiner also found no 
joint ankylosis.

The February 2009 VA examiner interpreted right knee x-rays 
to show mild joint space narrowing in the medial aspect of 
the femoral tibial joint, with no joint effusion; there was 
no evidence of acute fracture or other osseous abnormalities.  
The examiner also found the left knee to have moderate joint 
space narrowing, with osteophyte formation involving all 
three compartments of the knee joint, with small joint 
effusion present; there was no evidence of acute fracture or 
other osseous abnormalities.

The February 2009 VA examiner diagnosed the Veteran with mild 
osteoarthritis of the right knee and moderate 
tricompartmental osteoarthritis of the left knee, with a 
small joint effusion.  The examiner also found the 
degenerative joint disease of the knees to cause a moderate 
problem with his ability to perform chores, severe problems 
with exercise, and to prevent his taking part in sports.

Knee Instability or Recurrent Subluxation, Diagnostic Code 
5257

The Veteran contends that his right knee recurrent lateral 
instability, currently rated under Diagnostic Code 5257, is 
more severe than indicated by the 10 percent disability 
rating previously granted him.  

Under Diagnostic Code 5257, a 10 percent evaluation would be 
warranted with evidence of slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation would be 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation would only be warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

During his March 2006 VA examination, the Veteran denied 
episodes of dislocation or subluxation and instability.  The 
examiner found mild right knee instability, described as mild 
medial and lateral movement to varus and valgus stress, but 
no left knee instability

The Veteran again denied instability, giving way, and 
episodes of dislocation or subluxation in his January 2007 VA 
examination.  The examiner reported unnatural weight bearing 
and painful movement, but found no instability.  

The Veteran's private medical records generally indicate 
treatment for his knees, but no findings of instability of 
either knee were made.  For example, a November 2007 MRI, 
from Dr. P.D., reported no fracture or dislocation or bone 
bruise.  

The February 2009 VA examination found the Veteran to deny 
instability, episodes of dislocation, subluxation or locking.  
Although the VA examiner found bilateral knee tenderness, he 
found no instability.

The record generally indicates that the Veteran has 
repeatedly been found to not have instability or recurrent 
subluxation of either knee.  Indeed, the Veteran repeatedly 
denied knee instability over the course of the appeal.  
However, the March 2006 VA examiner did note mild 
medial/lateral instability of the right knee.  As the only 
diagnosed right knee instability was found to be mild, under 
Diagnostic Code 5257, a 10 percent evaluation would be 
warranted with evidence of slight recurrent subluxation or 
lateral instability.  No higher rating is warranted as the 
Veteran's right knee instability has not been described as 
anything other than slight.  

Additionally, Diagnostic Code 5257 would not be applicable in 
regards to the left knee, as it has never been found to have 
either instability or recurrent subluxation.

Arthritis, Diagnostic Codes 5010, 5003, 5260, and 5261

The Veteran has also claimed that his right knee arthritis is 
more severe than indicated by the 10 percent rating 
previously granted him.  He also essentially contends that he 
should be rated under arthritis for his left knee.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings would be rated as arthritis, 
degenerative, Diagnostic Code 5003.

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. 

Under Diagnostic Code 5261, a noncompensable evaluation is 
also for assignment when extension is limited to 5 degrees, 
while a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees, a 20 percent evaluation 
when extension is limited to 15 degrees, a 30 percent 
evaluation when extension is limited to 20 degrees, a forty 
percent evaluation when extension is limited to 30 degrees, 
and a 50 percent evaluation when extension is limited to 45 
degrees.

The Veteran has repeatedly been found to have a full range of 
motion, from 0 to 140 degrees, bilaterally, as indicated by 
the March 2006 VA examination in regards to his knees.  
However, some of his medical records do indicate some loss of 
range of motion, though not to the extent that would be 
compensable under Diagnostic Code 5260 for leg flexion.

The July 2006 VA orthopedic surgical consult noted that the 
Veteran had limited flexion to about 110 degrees and 
extension to 0 degrees, as well as right knee pain.  

The January 2007 VA examiner reported right knee motion from 
0 to 140 degrees, with pain beginning at 140 degrees; left 
knee flexion was from 0 to 140 degrees, with pain beginning 
at 135 degrees and ending at 140 degrees.  The examiner found 
bilateral painful movement.  

The January 2008 private physician, Dr. J.A.T. also reported 
the Veteran to have pain with forced flexion and rotation of 
the knee; though the Veteran had full extension, his flexion 
did not reach 140 degrees.  

Finally, the February 2009 VA examiner found left side 
flexion from 0 to 125 degrees and normal extension to 0 
degrees, with objective evidence of pain with active motion.  
The VA examiner also found right knee flexion from 0 to 115 
degrees and normal extension to 0 degrees, with objective 
evidence of pain with active motion.  

The record consistently indicates that the Veteran has full 
extension of the knee, such that a compensable rating under 
Diagnostic Code 5261 for extension would not be warranted for 
either knee.  However, the record, thought not consistently, 
has indicated that the Veteran has a limited range of motion 
in regards to his flexion bilaterally.  

The February 2009 VA examination has indicated such limited 
flexion for both knees, as have various other records over 
the course of the appeal.  When the weight of the evidence 
supports a claim or an approximate balance between positive 
and negative evidence regarding a material issue, the veteran 
shall prevail or have the benefit of the doubt on that issue. 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Thus, in order to give the 
Veteran the benefit of the doubt, the Board finds that he has 
had right and left knee limited flexion, for compensation 
under Diagnostic Code 5003, even though he failed to meet the 
criteria for compensable ratings based on limitation of  
flexion under Diagnostic Code 5260.  Thus, a separate 10 
percent disability rating is warranted for the Veteran's left 
knee based on X-ray evidence of arthritis with noncompensable 
limitation of motion and/or painful motion.  However, a 
rating in excess of 10 percent for either knee is not 
warranted, as his limited motion does not meet the criteria 
for a rating in excess of 10 percent limited motion under 
Diagnostic Code 5260.  Therefore, a rating in excess of the 
separate 10 percent disability rating previously granted for 
the Veteran's right knee arthritis is not warranted.

Cartilage, semilunar, removal of, Diagnostic Code 5259

The Veteran also contends that his left knee removal of 
symptomatic, semilunar, dislocated cartilage, under 
Diagnostic Code 5259, status post left lateral meniscectomy, 
is more severe than indicated by the 10 percent rating 
previously granted him.

Although a January 2008 private medical record, by Dr. P.D., 
found the Veteran to have loss of cartilage in the left knee, 
no such findings have been made with regards to the right 
knee.  As such, Diagnostic Code 5259 is not applicable for 
the right knee.  In any case, as the Veteran is already 
receiving a compensable rating for instability of the right 
knee under Diagnostic Code 5257, the assignment of a separate 
10 percent rating under Diagnostic Code 5259 is not 
permitted, as such a rating would violate the rule against 
pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 
Vet. App. 259 (1994); VAOPGCPREC 23-97; VAOPGCREC 9-98.

Additionally, the Veteran has already been granted the 
maximum rating possible under Diagnostic Code 5259, for the 
left knee.  Diagnostic Code 5258 for cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain and 
effusion into the joint could also potentially be applicable.  
However, although some medical records have found some 
effusion into the joint, the Veteran has repeatedly denied 
his knee locking and the medical records have denied 
dislocation of the knee.  As such, that diagnostic code is 
not applicable in regards to the left or right knee.

The record also repeatedly indicates that the Veteran does 
not have knee ankylosis such that Diagnostic Code 5256 would 
be applicable for either knee.   As such, that diagnostic 
code is not currently applicable.  Similarly, no findings 
indicating a tibia and fibula impairment with nonunion or 
malunion has been indicated such that Diagnostic Code 5262 
would be applicable or indicating genu recurvatum, for 
Diagnostic Code 5263 applicability.

Finally, the disabilities do not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   Indeed, the Board notes that 
although the Veteran did undergo surgery for the right knee, 
he has already been granted a temporary 100 percent 
disability rating for that period.














								[Continued on Next 
Page]
ORDER

An evaluation in excess of 10 percent for right knee 
recurrent lateral instability, under Diagnostic Code 5257, 
from December 12, 2006 until September 19, 2008 and from 
November 1, 2008 to the present, is denied.

A separate evaluation in excess of 10 percent for right knee 
arthritis, under Diagnostic Codes 5003 and 5260, from 
December 12, 2006 until September 19, 2008 and from November 
1, 2008 to the present, is denied.

An evaluation in excess of 10 percent for left knee removal 
of symptomatic, semilunar, dislocated cartilage, under 
Diagnostic Code 5259, status post left lateral meniscectomy, 
is denied.

Entitlement to a separate compensable rating evaluation of 10 
percent, and no more, for the Veteran's left knee arthritis, 
under Diagnostic Codes 5003 and 5260, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


